ORDER
PER CURIAM:
B.D. (“Father”) appeals the consolidated judgment of the trial court terminating parental rights to his children, A.P.D., A.C.D., and A.M.D. While his Points Relied On are less than artfully drafted, it appears that he claims on appeal that the trial court erred in making three findings: that Father had a chemical dependency, that Father failed to make progress and comply with the terms of the social service plan, and that Father failed to properly care for the children. The judgment is affirmed. Because a published opinion would serve no jurisprudential purpose, the parties have been provided a memorandum setting forth the reasons for this order. Rule 84.16(b).